Case 2:20-cv-13277-PDB-APP ECF No. 39, PageID.1615 Filed 03/19/21 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 WILLIAMS INTERNATIONAL CO., LLC,
 and RAMOS ARIZPE
 MANUFACTURING S. DE R.L. DE C.V..               Case No. 2:20-cv-13277
                                                 District Judge Paul D. Borman
             Plaintiffs,                         Magistrate Judge Anthony P. Patti

 v.

 ZURICH AMERICAN INSURANCE CO.,
 XL INSURANCE AMERICA, INC.,
 AVIVA INSURANCE LIMITED,
 GENERAL SECURITY INDEMNITY CO.
 OF ARIZONA, and
 ZURICH COMPANIA DE SEGUROS, SA,

           Defendants.
_________________________/

OPINION and ORDER GRANTING PLAINTIFFS’ MOTION (ECF NO. 26)
 FOR LEAVE TO CONDUCT PERSONAL JURISDICTION DISCOVERY
  and TO STAY OR CONTINUE ZURICH COMPANIA’S MOTION TO
 DISMISS (ECF NO. 10) UNTIL COMPLETION OF SUCH DISCOVERY

I.    OPINION

      A.    Background

      This is an insurance case, which Plaintiffs Williams International, a

company based in the Eastern District of Michigan, and Ramos Arizpe

Manufacturing (“RAM”) filed in state court against several Defendants – Zurich

US, XL Insurance, Aviva, General Security, and Zurich Mexico (i.e., Zurich

Compania de Seguros, SA). Case No. 2020-185655-CB (Oakland County). (ECF
Case 2:20-cv-13277-PDB-APP ECF No. 39, PageID.1616 Filed 03/19/21 Page 2 of 8




No. 1, PageID.15-16.) The causes of action include: (1) declaratory judgment

pursuant to MCR 2.605 against Zurich Mexico; (2) declaratory judgment pursuant

to MCR 2.605 against the subscribing Defendants; (3) breach of the Zurich Mexico

Policy; (4) breach of the subscription policies; and, (5) reformation of the Zurich

Mexico Policy. (ECF No. 1, PageID.30-36.)

      The case was removed to this Court on December 11, 2020. (ECF No. 1,

PageID.1-8; ECF No. 2.) On January 29, 2021, Defendant Zurich Compania filed

a motion to dismiss, wherein it seeks dismissal “for lack of personal jurisdiction,

improper forum and insufficient service of process pursuant to Federal Rules of

Civil Procedure 12(b)(2), (b)(3) and (b)(5).” (ECF No. 10.) Plaintiffs have filed a

response (ECF Nos. 31, 32), Defendant Zurich Compania has filed a reply (ECF

No. 37), and the matter is pending before Judge Borman. The remaining

Defendants have filed answers to the complaint. (ECF Nos. 11-14.)

      B.     Instant Discovery Motion

      Currently before the Court is Plaintiff’s February 16, 2021 motion for leave

to conduct personal jurisdiction discovery and stay or continue Zurich Compania’s

motion to dismiss until completion of such discovery. (ECF No. 26). Judge

Borman has referred this motion to me for hearing and determination (ECF No.




                                          2
Case 2:20-cv-13277-PDB-APP ECF No. 39, PageID.1617 Filed 03/19/21 Page 3 of 8




27), Defendant Zurich Compania has filed a response (ECF No. 33), and Plaintiffs

have filed a reply (ECF No. 38).1

        On March 17, 2021, the Court conducted a video hearing, at which

Plaintiffs’ counsel (attorneys Alex M. Petrik, Cristina Shea, David Evan Weiss,

Jorge Rojas) and counsel for the various Defendants (attorneys Michele A.

Chapnick, William Garrett Zieden-Weber, Thomas B. Caswell, Mindy M. Medley,

Mark G. Cooper, Robert Goodman, Costantino P. Suriano) appeared. (ECF No.

28.)2

II.     ORDER

        For the reasons and based on the multiple findings stated by the Court on the

record, all of which are incorporated by reference as if restated herein, Plaintiffs’

motion (ECF No. 26) is GRANTED. Preliminarily, the Court is impressed by the

guidance that “[a] lawsuit is a search for the truth.” Vance v. Rice, 524 F. Supp.

1297, 1300 (S.D. Iowa 1981). Discovery on the limited issue of personal



1
 The issues of improper service, venue and forum, which are the subject of
Defendant Zurich Compania’s second responsive argument (ECF No. 33,
PageID.1584-1585), are squarely before Judge Borman (ECF No. 10,
PageID.1125-1131).
2
 Attorney Neill Thupari also appeared and informed the Court that his pro hac
vice motion is en route to the Clerk’s Office. Counsel’s attention is directed to
E.D. Mich. LR 83.20 (“Attorney Admission”). Although “[p]ro hac vice
admission is not permitted[,]” E.D. Mich. LR 83.20(c), Subsection (d) details the
procedure for admission to the bar of this Court.
                                          3
Case 2:20-cv-13277-PDB-APP ECF No. 39, PageID.1618 Filed 03/19/21 Page 4 of 8




jurisdiction will aid in that search and help inform the Court in deciding the

pending motion to dismiss. “The district court may allow a party asserting

jurisdiction to conduct discovery to help establish the jurisdictional facts, and . . .

       . . . the courts of appeals will overturn that determination only for an
       abuse of discretion. Generally, the district court should allow
       discovery if the jurisdictional claim has a reasonable basis and it
       appears that pertinent facts may be uncovered. Permitting discovery to
       establish jurisdiction is never automatic, however. The plaintiff
       seeking jurisdictional discovery must have a colorable case for
       jurisdiction and must demonstrate to the district court what additional
       facts would be found if discovery were permitted.

2 Moore's Federal Practice - Civil § 12.31 (2021). The trial court has “broad

discretion in determining whether to grant jurisdictional discovery[.]” United

States v. Swiss Am. Bank, Ltd., 274 F.3d 610, 626 (1st Cir. 2001). See also

Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir. 1981) (“the scope

of discovery is within the sound discretion of the trial court.”).

       As explained in further detail on the record, Plaintiff has shown that

“Jurisdictional-Specific Discovery Is Appropriate To Explore Zurich-Mexico’s

Jurisdictional Challenge.” (ECF No. 26, PageID.1394.) These details include,

inter alia, that:

             Various paragraphs of the operative pleading support such a
              conclusion, such as those: (a) describing the nature of the
              action or the parties (ECF No. 1, ¶¶ 11, 13, 16); (b) explaining
              how, “[p]rior to the Fire, Williams Transferred Parts
              Manufactured at the Guaymas Facility to Its United States
              Locations for Incorporation into Gas Turbine Engines Which It

                                            4
Case 2:20-cv-13277-PDB-APP ECF No. 39, PageID.1619 Filed 03/19/21 Page 5 of 8




            Then Sold in the United States and Worldwide[,]” (id., ¶¶ 25,
            27); (c) explaining how “[t]he Fire Destroyed the Guaymas
            Facility, Causing Williams To Suspend Its Operations in the
            United States[,]” (id., ¶ 30); (d) explaining how “[t]he
            Underwriting Process Contemplated Listing Williams as a
            Named Insured Under All Property Policies[,]” (id., ¶ 32); and,
            (e) explaining how “[t]he Zurich Mexico Policy Provides All-
            Risk Coverage on a Blanket Coverage Basis[,]” (id., ¶¶ 39, 40,
            41, 42, 49, 50, 53.) Put another way, although Plaintiffs’
            complaint does not follow the classic formula of pleading
            jurisdictional facts in a separate section at the beginning of the
            complaint, it has interspersed such allegations at various points
            in its pleadings so as to make at least a colorable case for
            jurisdiction and to convince the Court that jurisdictional
            discovery is appropriate.

           Plaintiffs plead that Williams International – i.e., not RAM –
            was the intended named insured (and intended beneficiary) of
            the insurance policy issued by Zurich Compania and raise a
            colorable argument that the definition of ‘Insured’ within the
            policy attached to the complaint, would include Williams
            International, since it owns the property which is the “object of
            the insurance,” much of which property both originates as raw
            materials in and returns as finished products to Michigan. (See
            ECF No. 1, PageID.241.)

           The Court is persuaded by the cited cases, such as Murtech
            Energy Servs., LLC v. ComEnCo Sys., Inc., No. 2:13-CV-
            12721, 2014 WL 2863745, at *10 (E.D. Mich. June 24, 2014)
            (Rosen, C.J.) (“the best course of action is for the parties to
            engage in limited discovery on the issue of whether this Court
            has personal jurisdiction” in light of Supreme Court case law
            “accentuat[ing] the need to examine a defendant’s contact with
            a particular forum . . . [,]” especially where “the record is
            sufficiently muddy in a number of areas . . . .”) (emphasis in
            original, citations omitted); and, Drexel Chem. Co. v. SGS
            Depauw & Stokoe, No. 94-5564, 1995 WL 376722, at *2 (6th
            Cir. 1995) (“we remand the case to the district court for further
            fact-finding proceedings that it deems appropriate[,]” as the
                                         5
Case 2:20-cv-13277-PDB-APP ECF No. 39, PageID.1620 Filed 03/19/21 Page 6 of 8




             “submissions raised disputed issues of fact with regard to cross-
             corporate entanglements.”). (ECF No. 26, PageID.1395-1397.)3

            Plaintiffs have raised valid questions as to what Defendant
             Zurich Mexico should have known. (ECF No. 26,
             PageID.1398-1399.)

In sum, while nothing in this order should be construed as opining on the ultimate

outcome of the jurisdictional issue (or any other issue) raised by Defendant Zurich

Compania in its motion to dismiss (ECF No. 10), Plaintiffs have shown their

entitlement to explore, through limited discovery, whether Defendant Zurich

Compania “purposefully availed itself of the privilege of doing business” in

Michigan. Malone v. Stanley Black & Decker, Inc., 965 F.3d 499, 503, 506 (6th

Cir. 2020) (finding error in the district court’s refusal to grant discovery and

remanding, noting that the plaintiff’s “inability to produce evidence reveals why

they need discovery or an evidentiary hearing.”). Plaintiff has made a colorable

case, even if not a definitive one, that Defendant Zurich Compania could be subject

to Michigan personal jurisdiction based on: (a) Michigan-based ownership of the

“insured interest” under the policy (ECF 1, PageID.241); and/or (b) selling a policy


3
  Plaintiffs also point to Palnik v. Westlake Ent., Inc., 344 F. App'x 249, 252 (6th
Cir. 2009) (“A party and her attorney can, on ‘knowledge, information, and belief,’
assert specifically that the existence of the necessary distribution relationship will
‘likely have evidentiary support after a reasonable opportunity’ for discovery.”);
however in that case, unlike the matter at bar, jurisdictional discovery was denied,
albeit in large part because the plaintiff had “forfeited any right to discovery by not
explicitly raising the issue before the district court.” Palnik, 344 F. App’x at 253.
                                            6
Case 2:20-cv-13277-PDB-APP ECF No. 39, PageID.1621 Filed 03/19/21 Page 7 of 8




wherein a Michigan entity is either the known, intended or covered insured and

which involves potential property loss likely to have damaging effects on a supply

chain in this state. See Weather Underground, Inc. v. Navigation Catalyst Sys.,

Inc., 688 F.Supp.2d 693, 697 (E.D. Mich. 2009) (the Michigan long-arm statute “is

interpreted broadly, and it includes even the ‘slightest’ business contact.”) (citation

omitted).4

      Accordingly, in order to determine whether the required contacts between

Michigan and Defendant Zurich Mexico exist, Plaintiffs have leave to conduct

personal jurisdiction discovery pursuant to the scope set forth in Plaintiffs’ motion

(ECF No. 26, PaegID.1399-1400), which Defendant Zurich Compania did not

challenge in its response (ECF No. 33), and which appears to be reasonable and

targeted. Within this scope, Plaintiffs are permitted to: (1) serve interrogatories

and requests to produce; (2) depose declarant Marco Arturo Delsordo Jimenez (see

ECF No. 10-1); and (3) conduct a Fed. R. Civ. P. 30(b)(6) deposition of Zurich

Compania. The deadline for completion of this jurisdictional discovery – which

shall be limited to Zurich Compania (i.e., not other defendants) – is Tuesday, June




4
  Michigan’s long-arm statute “also allows a court to assert personal jurisdiction
over a defendant and/or its agent who, among other things, does or causes ‘an act
to be done, or consequences to occur, in the state resulting in an action for tort.’”
Weather Underground, Inc., 688 F.Supp.2d at 697 (quoting Mich. Comp. Laws §
600.715(2)).
                                          7
Case 2:20-cv-13277-PDB-APP ECF No. 39, PageID.1622 Filed 03/19/21 Page 8 of 8




15, 2021. Moreover, no later than Wednesday, March 31, 2021, Plaintiffs shall

produce and file a certified translation of the insurance policy (see ECF No. 1,

PageID.39-201 [Exhibit B]), as a substitute for the Google translation attached to

the complaint (ECF No. 1, PageID.202-367 [Exhibit C]). Finally, because this

jurisdictional discovery will aid this Court in its resolution of Defendant Zurich

Compania’s pending dispositive motion, the Court will stay or continue its

consideration of Zurich Compania’s motion to dismiss (ECF No. 10) until

completion of such jurisdictional discovery.

      IT IS SO ORDERED.5


Dated: March 19, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




5
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          8
